Citation Nr: 0817043	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO. 05-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for gout, 
currently evaluated as 20 percent disabling. 

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
February 2008. A transcript of that hearing is of record and 
associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

This matter is being remanded by the Board because the 
veteran has not received appropriate notice as required by 
the United States Court of Appeals for Veterans Claims 
(Court) as outlined in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), and because additional medical development is 
required.

The veteran contends that his service-connected gout of the 
lower extremities is more severe than the current evaluation 
reflects. He complains of daily pain in his feet, swelling of 
the feet and ankles, and a limitation in his ability to walk 
long periods or ambulate stairs. 

A review of the record reveals that the veteran did not 
receive a VCAA notice in connection with this claim for an 
increase for gout. Shortly prior to his new claim, the 
veteran received a VCAA notice which indicated that he needed 
to submit evidence showing that his service-connected gout 
had increased in severity. However, additional evidence is 
necessary. 

For an increased rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the veteran, that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life. See 
Vazquez-Flores v. Peake. 

The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life. Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The veteran was not informed of what was necessary to 
substantiate an increased rating claim nor was he notified of 
the types of evidence to provide that would show the 
severity, duration, and impact of the disability upon his 
employment and daily life. Specifically, the rating criteria 
for the veteran's gout is rated by analogy to rheumatoid 
arthritis. The criteria for an active process was given; 
however, the criteria for chronic residuals was not provided 
to the veteran in a VCAA notice or in any subsequent 
supplemental statement of the case (SSOC). This should be 
done prior to adjudication of the veteran's increased rating 
claim for gout. 

Further, the veteran is in receipt of service connection for 
diabetes mellitus and for peripheral neuropathy of the left 
and right lower extremities, due to his service-connected 
diabetes mellitus. Apart from these service-connected 
disorders, the veteran is also diagnosed with numerous non-
service-connected disabilities including hypertension, pes 
planus, and obesity. The veteran is also noted to have had 
leg claudication and other symptoms. These considerations 
warrant further medical inquiry to ascertain, if possible, 
the service-connected gout symptoms as opposed to those non-
service-connected manifestations. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) pertaining to 
the increased rating claim for gout of 
the lower extremities. The veteran is 
presently advised, and the notice letter 
will also specifically advise the 
veteran, of the information and evidence 
not of record that is necessary to 
substantiate the claim. The notice letter 
should inform the veteran about the 
information and evidence to provide that 
would show the severity, duration, and 
impact of the veteran's gout upon his 
employment and daily life.  

2. The examiner who performed the 
veteran's August 2007 VA Compensation and 
Pension Examination should be contacted 
and asked to separate out the veteran's 
symptomatology related to his gout from 
any symptomatology related to the 
veteran's diabetic neuropathy or any non-
service connected foot and/or lower 
extremity disorders. 

If the examiner who evaluated the veteran 
in August 2007 is no longer available, 
the veteran should undergo another VA 
examination of the feet/ankles. All 
indicated studies, to include uric 
testing, should be performed. The 
veteran's gout symptomatology should be 
evaluated and it should be indicated as 
to whether the veteran has an active 
process of gout or chronic residuals of 
the disability. 

The following considerations will govern 
the inquiry:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of separating the 
symptoms and the severity of the 
service-connected gout from diabetic 
peripheral neuropathy and other 
disorders, the examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained and a copy of this 
remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examinations. All indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for any 
conclusions reached. If the examiner 
is unable to separate out the 
symptomatology related only to the 
veteran's gout, it should be so 
stated. 

3. Following such development, the RO/AMC 
should review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

4. The RO/AMC should readjudicate the 
claim for an increased rating for the 
veteran's gout disability. If any such 
action does not resolve the claim, the 
RO/AMC shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order. As to 
separating the effects of the veteran's 
gout from any non-service connected 
disorders, the RO/AMC's attention is 
called to the holding in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible 
to separate the effects of a service-
connected condition and a non- service-
connected condition, the provisions of 38 
C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in 
the veteran's favor, and that all signs 
and symptoms be attributed to the 
service- connected condition). 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





